DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US PGPUB 2007/0001666).
Regarding claim 1, Figure 1A of Lee discloses an inductive proximity switch [Figure 1A] comprising:
a transmitter coil [10]
a receiver coil [16]
a circuit for excitation of the transmitter coil [AC source]
a signal processing unit for processing a received signal from the receiver coil [paragraph 6; Figure 29]
wherein an oscillator excites the transmitter coil for inducing a voltage in the receiver coil [paragraph 42]
wherein the receiver coil comprises two symmetrical segments with opposite orientation that are connected in series [paragraph 44]
whereas the transmitter coil surrounds the segments of the receiver coil or the transmitter coil is surrounded by the segments of the receiver coil [Figure 1A]

Regarding claim 2, Figure 1A of Lee discloses wherein the transmitter coil is part of a resonant circuit, which comprises also a parallel capacitor [118 and 119 Figure 11].

Regarding claim 3, Figure 1A of Lee discloses wherein the transmitter coil and the receiver coil have a rectangular shape [Figure 8].

Regarding claim 4, Figure 1A of Lee discloses wherein the receiver coil has a sinusoidal, trapezoidal, triangular or random geometrical shape [Figure 1A].

Regarding claim 5, Figure 1A of Lee discloses wherein the two segments of the receiver coil have a symmetrical shape [Figure 8; Figure 15].

Regarding claim 7, Figure 1A of Lee discloses wherein the receiver coil has multiple turns [Figure 8 and Figure 15].

Regarding claim 9, Figure 1A of Lee discloses wherein the signal processing unit comprises a low pass or band pass EMI filter [Figure 29].

Regarding claim 10, Figure 1A of Lee discloses wherein the inductive proximity switch comprises a target detection coil and means for signal processing of additional received signals by the target detection coil [Figure 15 and Figure 16].

Regarding claim 11, Figure 1A of Lee discloses wherein the target detection coil comprises three segments, a center segment and two side segments, connected in series, whereas an area of the center segment is the sum of the areas covered by the two side segments [Figure 16].

Regarding claim 12, Figure 1A of Lee discloses wherein the two side segments are identically sized [Figure 16].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PGPUB 2007/0001666) in view of Feldtkeller (US PGPUB 2009/0243601).
Regarding claim 6, Lee does not explicitly disclose wherein the transmitter coil has multiple turns.
Figure 4 of Feldtkeller discloses wherein the transmitter coil has multiple turns [T].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the transmitter coil having multiple turns as taught by Feldtkeller in the circuit of Lee for the purpose of implementing the transmitter coil, since it would have been a matter of simple substitution of one known element for another to obtain predictable results.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PGPUB 2007/0001666) in view of Aruga et al (US Patent 6984975) and Hargreaves et al (US PGPUB 2007/0046299).
Regarding claim 8, Lee discloses wherein the signal processing unit comprises an active rectifier controlled by the oscillator frequency [Figure 29].

Figure 8 of Aruga discloses followed by a low pass filter for converting an alternating current into a direct current value [321 and 322], an amplifier [123] and an ADC [462] for outputting a position of a target detected by the inductive proximity switch [241].
Hargreaves discloses using a comparator as an ADC [paragraph 26].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a low pass filter, and amplifier and an ADC as taught by Aruga in the circuit of Lee for the purpose of implementing the signal processing unit, since it would have been a matter of simple substitution of one known element for another to obtain predictable results.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a comparator as taught by Hargreaves in the circuit of the combination of Lee and Aruga, as applied above, for the purpose of implementing the ADC, since it would have been a matter of simple substitution of one known element for another to obtain predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581.  The examiner can normally be reached on Mon. - Fri. 10am - 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842